MEMORANDUM***
We review the district court’s denial of a motion for a preliminary injunction for abuse of discretion. Guam Fresh, Inc. v. Ada, 849 F.2d 436, 437 (9th Cir.1988). The district court did not abuse its discretion in finding that Hobdy did not demonstrate a sufficient threat of irreparable injury. A preliminary injunction is not necessary to preserve the status quo as Hobdy has been out of the job for at least two years. The district court reasonably found that there was an insufficient showing of irreparable injury and thus a preliminary injunction would not prevent future irreparable injury. The district court did not abuse its discretion in finding that Hobdy has not demonstrated a sufficient likelihood of success on the merits, as he has not clearly demonstrated that other administrators who performed similarly were treated differently, nor that any comment made to him was discriminatory on its face.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.